Citation Nr: 1430701	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a heart condition, to include hypertension.

3.  Entitlement to a compensable rating for degenerative disc disease of the lumbar spine, prior to September 10, 2007, a 10 percent rating from September 10, 2007, to May 21, 2013, and a greater than 20 percent rating beginning May 22, 2013.

4.  Entitlement to a compensable rating for degenerative disc disease of the cervical spine, prior to May 22, 2013, and greater than a 20 percent rating beginning May 22, 2013.

5.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972, and from March 2003 to March 2004, with additional service in the Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified at a March 2014 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.  

At the hearing, the Veteran requested that the record be held open for an additional 60 days.  During that time, additional evidence was received from the Veteran accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 10, 2007, the Veteran's degenerative disc disease of the lumbar spine was manifested by flexion to 90 degrees and chronic low back pain.

2.  From September 10, 2007, to May 21, 2013, the Veteran's degenerative disc disease of the lumbar spine was manifested by limited forward flexion and painful range of motion.

3.  Beginning May 22, 2013, the Veteran's degenerative disc disease of the lumbar spine is manifested by forward flexion of the lumbar spine limited to 30 degrees when pain is considered.

4.  Prior to May 22, 2013, the Veteran's degenerative disc disease of the cervical spine was manifested by painful motion of the cervical spine limited to 45 degrees.

5.  Beginning May 22, 2013, the Veteran's degenerative disc disease of the cervical spine is manifested by painful motion of the cervical spine limited to 25 degrees.

6.  The Veteran's degenerative joint disease of the left knee is manifested by flexion limited to 110 degrees or greater.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for degenerative disc disease of the lumbar spine, for the period prior to September 10, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for greater than a 10 percent rating for degenerative disc disease of the lumbar spine, for the period from September 10, 2007 to May 21, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for a 40 percent rating for degenerative disc disease of the lumbar spine, but no greater, for the period beginning May 22, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for a 10 percent rating, but no greater, for degenerative disc disease of the cervical spine, for the period prior to May 22, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

5.  The criteria for a rating greater than 20 percent, for degenerative disc disease of the cervical spine, for the period beginning May 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

6.  The criteria for an increased rating for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A December 2006 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations conducted in May 2007 and May 2013 were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lumbar Spine

The Veteran's lumbar spine disability is rated as noncompensable disabling prior to September 10, 2007, 10 percent disabling from September 10, 2007 to May 21, 2013, and 20 percent disabling beginning May 22, 2013, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The evidence of record does not support a compensable rating for lumbar spine disability, prior to September 10, 2007, based on the General Rating Formula.  At the May 2007 VA examination, flexion was to 90 degrees, combined range of motion was in excess of 235 degrees, and there was no evidence of guarding or muscle spasms productive of changes in spinal contour or gait.  Further, the May 2007 VA examiner noted that no ankylosis was present.  Indeed, ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  There is also no evidence that pain, weakness, or other factors result in functional loss that warrants a rating higher than already assigned.  Thus, a compensable rating is not warranted prior to September 10, 2007.

The evidence of record also does not support greater than a 10 percent rating for lumbar spine disability, from September 10, 2007 to May 21, 2013, based on the General Rating Formula.  Although no range of motion testing was conducted during this period, there is evidence of reduced range of motion due to pain, as noted in the September 10, 2007 VA treatment record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the record does not show forward flexion reduced to 60 degrees or less, or muscle spasm or guarding.  There is also no evidence that pain, weakness, or other factors result in functional loss that warrants a rating higher than already assigned.  Thus, greater than a 10 percent rating is not warranted for the period September 10, 2007 to May 21, 2013.

However, the evidence of record supports a 40 percent rating, but no greater, for lumbar spine disability beginning May 22, 2013, based on the General Rating Formula.  The sole evidence dated during this period is the May 2013 VA examination report, which showed forward flexion of the lumbar spine was to 65 degrees, with notations that no ankylosis was present.  However, the examiner indicated that the Veteran's forward flexion of the lumbar spine was only to 30 degrees when pain is considered, and that the reduced range of motion was secondary to the functional loss caused by the pain and weakness of the lumbar spine.  Thus, based on the effect of functional loss, a 40 percent rating is warranted beginning May 22, 2013.  To that end, a higher rating is not warranted as the criteria for 60 and 100 percent ratings require ankylosis, and the May 2013 examination report clearly establishes that no ankylosis was present.

The evidence of record does not support a separate rating for associated neurological abnormalities at any time during the appeal period.  No bladder or bowel dysfunction is noted in the record, as noted in October 2006, January 2007, December 2011, March 2012, and August 2012 VA treatment records and the May 2013 VA examination report.  Although erectile dysfunction was noted in an October 2011 record, it was found to be related to a medical condition other than the Veteran's lumbar spine. 

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

However, the Veteran has not asserted that he has had any incapacitating episodes of Intervertebral Disc Syndrome requiring bed rest prescribed by a physician during the appeal period, and the record does not reflect a current diagnosis of Intervertebral Disc Syndrome; the May 2007 and May 2013 VA examiners specifically noted that Intervertebral Disc Syndrome was not present.  Therefore, higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

The Veteran's cervical spine disability is rated as noncompensably disabling prior to May 22, 2013, and as 10 percent disabling effective that date, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is subsumed into the General Rating Formula, which assigns a 10 percent rating when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, General Rating Formula (2013).  

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record supports a 10 percent rating for cervical spine disability prior to May 22, 2013, based on the General Rating Formula, as flexion at an October 2006 VA visit was to 35 degrees; although flexion at the May 2007 VA examination was to 45 degrees, the Veteran reported chronic cervical spine pain, and the rating schedule is intended to allow for compensation for painful motion of a joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, a 20 percent rating for this stage of the appeal period is not warranted based on the ranges of motion noted above, and the May 2007 VA examiner's finding that there was no spasm or guarding, as well as normal posture and spinal contour.  Thus, a rating of 10 percent, but no greater, is warranted prior to May 22, 2013.

The evidence of record also supports no more than a 20 percent rating for cervical spine disability beginning May 22, 2013, based on the General Rating Formula.  At the May 2013 VA examination, the only evidence dated during this stage of the appeal period, flexion of the cervical spine was to 25 degrees. However, no ankylosis was recorded by the examiner, so a rating of 20 percent disabling, but no greater is warranted beginning May 22, 2013.

The record reflects that service connection for left upper extremity radiculopathy, as related to the Veteran's cervical spine disability, was granted in a September 2013 rating decision.  He has not appealed either the initial rating or effective date assigned, so that issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating a requirement to separately appeal downstream issues).  However, the record does not support additional separate ratings based on related neurologic impairment other than left upper extremity radiculopathy, as none of the records discussing neurologic impairment or radiculopathy reflect clinical findings of neurologic abnormalities in the right upper extremity.

Additionally, the Veteran has not asserted that he has had any incapacitating episodes of Intervertebral Disc Syndrome requiring bed rest prescribed by a physician during the appeal period, and the record does not reflect a current diagnosis of Intervertebral Disc Syndrome; the May 2007 and May 2013 VA examiners specifically noted that Intervertebral Disc Syndrome was not present.  Therefore, higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right Knee

The Veteran's right knee disability is rated 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 contemplates limitation of flexion of the leg, and provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

During the appeal period, flexion of the right knee was limited to no less than 110 degrees.  Flexion was to 140 degrees at the May 2007 VA examination, to 135 degrees at the May 2013 VA examination, and to 110 degrees at January 2014 and March 2014 private visits.  X-rays taken at those VA examinations showed arthritis, but to the extent that there were objective clinical findings of painful motion noted, the record does not establish that these resulted in functional loss so severe as to warrant a higher rating.  DeLuca; Mitchell; Burton.  Accordingly, greater than a 10 percent rating for the Veteran's right knee disability is not warranted.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint when both are compensable.  See VAOPGCPREC 09-04 (September 17, 2004).  However, as extension was shown to be to 0 degrees at the May 2013 VA examination and to 5 degrees at the January 2014 and March 2014 private visits, a separate compensable rating for right knee flexion is not warranted.  

Further, the May 2007 and May 2013 VA examination reports noted no ankylosis of either knee, and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee.  To the extent that the record shows that the Veteran underwent meniscal tear surgery in 1989, the record dated during the appeal period does not reflect that the cartilage is presently removed or dislocated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2013). Further, instability or subluxation of either knee is also not objectively shown.  Although the Veteran reports use of a knee brace on his right knee, the May 2007 VA examination report noted no instability; the May 2013 VA examination report noted no recurrent patellar subluxation or dislocation, and the March 2014 private record noted no recurrent subluxation or dislocation.   38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  Because there is no objectively demonstrated instability of either knee, an increased or separate evaluation is not for assignment.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

The preponderance of the evidence is against the Veteran's claim for greater than a 10 percent rating for a right knee disability.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  Marked interference of employment other than that contemplated by the currently assigned ratings is not demonstrated in the record.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

A compensable rating for degenerative disc disease of the lumbar spine, prior to September 10, 2007, is denied.

Greater than a 10 percent rating for degenerative disc disease of the lumbar spine, from September 10, 2007 to May 21, 2013, is denied.

A 40 percent rating, but no higher, for degenerative disc disease of the lumbar spine, beginning May 22, 2013, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

A 10 percent rating for degenerative disc disease of the cervical spine, prior to May 22, 2013, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Greater than a 20 percent rating for degenerative disc disease of the cervical spine, beginning May 22, 2013, is denied.  

An increased rating for degenerative joint disease of the right knee is denied.


REMAND

With respect to the Veteran's left knee disability, two March 1969 service records noted the Veteran injuring his left knee playing ball, and a diagnosis of knee strain.  While the June 1972 service separation examination did not diagnose a left knee disability, it noted the Veteran's March 1969 injury and indicated that while currently asymptomatic, the Veteran continued to experience periodic mild symptoms, which he self-treated with ace bandages.  Similarly, the Veteran reported in the June 1972 report of medical history that he continued to have left knee problems.  After service, a diagnosed left knee disability (degenerative arthritis) was first documented in January 2005 records and a February 2005 National Guard record.

Unfortunately, the Board finds that the May 2013 VA examiner's opinion is insufficient when these records are considered.  This is primarily because that examiner concluded that the Veteran's left knee disability was not related to his in-service 1969 left knee injury because his service records did not show continued complaints and or care regarding a left knee problem.  Clearly, the Veteran continued to have symptomatology, albeit intermittently, through his service separation in June 1972.  Further, it does not address the Veteran's contention that his left knee disability was either caused or aggravated by his service-connected right knee disability.  Finally, the Board also finds the February 2014 opinion of the Veteran's private physician insufficient as it, while favorable to a nexus between the Veteran's left knee disability and his service-connected right knee disability, provides no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  For these reasons, remand is required so that an addendum opinion may be obtained from the May 2013 VA examiner.

With respect to the Veteran's heart condition, the Veteran's service treatment records include a March 1972 service record noting a provisional diagnosis of systolic hypertension, the June 1972 service separation examination noting that the Veteran had a Grade II systolic ejection murmur, and two 2003 service records noted the Veteran's report of intermittent dizziness and a history of heart palpitations, as well as a diagnosis of atrial fibrillation.  Post service treatment records reflect a three-day hospitalization for treatment for atrial fibrillation in June 2006, including cardioversion, with secondary diagnoses of hypertension, and continuing treatment for heart-related conditions by VA and private clinicians through February 2014.  

After review of these records, the Board finds that an additional VA examination is warranted.  The May 2007 VA heart examiner provided no nexus opinion.  Similarly, the Veteran's private physician's February 2014 statement noted diagnoses of supraventricular arrhythmia and hypertensive heart disease, plus treatment for hypertension since 1966, but found that the etiology of the heart conditions was unknown.  A new VA examination should be scheduled and nexus opinions obtained.

Accordingly, the issues of entitlement to service connection for a left knee disability and for a heart condition are REMANDED for the following actions:

1.  Forward the Veteran's claims file to the May 2013 VA examiner or another VA examiner with appropriate expertise in orthopedic disabilities.  Ask him or her to review the Veteran's claims file, then provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disability is directly related to his active military service, directly caused by the Veteran's service-connected right knee disability, and/or whether the left knee disability increased in severity beyond its natural progression due to the service-connected right knee disability, or none of these.  The examiner should fully explain any opinion provided, reconciling all conflicting medical evidence.

2.  Schedule the Veteran for a VA cardiology examination to determine the etiology of any heart condition (including hypertension) found.  After physical examination, the examiner should address whether it is at least as likely as not any diagnosed heart condition developed during his military service.  Further, the examiner should make a determination as to whether the Veteran's hypertension preexisted his 2003-2004 military service, and if so, opine as to whether the hypertension was aggravated (permanently worsened beyond the natural progression of the condition) during that service.  Finally, the examiner should comment as to any other heart condition diagnosed during or after the Veteran's military service, as to whether it/they have any relationship, with the Veteran's hypertension.  The examiner should fully explain any opinion provided.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


